Citation Nr: 1412274	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for status post uvulopalatopharyngoplasty with obstructive sleep apnea from February 8, 2011, to February 17, 2011, and an initial disability rating in excess of 50 percent from February 18, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for obstructive sleep apnea. 

The matter was previously before the Board in July 2011, at which time the Board (1) denied an initial compensable rating prior to February 8, 2011; and (2) granted an initial 30 percent rating as of February 8, 2011.  The Board then remanded the issue of entitlement to an initial rating in excess of 30 percent as of February 8, 2011.  The Veteran did not appeal the Board's July 2011 decision.  Upon remand, the agency of original jurisdiction (AOJ) issued a rating decision in August 2011 implementing the Board's decision.  Those issues denied in the July 2011 Board decision are final and unreviewable at this time.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100; see also Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Donovan v. Gober, 10 Vet. App. 404, 409 (1997); see also VAOPGCPREC 14-95.

By an April 2012 rating decision, the RO increased the Veteran's disability rating from 30 percent to 50 percent, effective on February 18, 2011.  Because that part of the Veteran's appeal was not finally decided by the Board in July 2011, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).



FINDINGS OF FACT

1.  From February 8, 2011, to February 17, 2011, the Veteran's status post uvulopalatopharyngoplasty with obstructive sleep apnea has been manifested by persistent daytime hypersomnolence with continuous airway pressure (CPAP) machine recommended, but has not been manifested by a disability picture more nearly approximating required use of breathing assistance device such as a CPAP machine.

2.  Beginning from February 18, 2011, the Veteran's uvulopalatopharyngoplasty with obstructive sleep apnea has been manifested by ongoing symptoms, such as daytime sleepiness, snoring, restless sleep, and witnessed apneas, with CPAP use, but not chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; required tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 30 percent for uvulopalatopharyngoplasty with obstructive sleep apnea are not met from February 8, 2011, to February 17, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.96 including Diagnostic Code 6847 (2013).

2.  The criteria for the assignment of an initial disability rating in excess of 50 percent for uvulopalatopharyngoplasty with obstructive sleep apnea are not met beginning from February 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.96 including Diagnostic Code 6847 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for sleep apnea.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  His service treatment records have been obtained and appear to be complete.  VA also obtained the private medical records identified by the Veteran.  

2. Duty to Provide Examination/Opinion

Also, the Veteran was afforded VA examinations, most recently in August 2011, to evaluate the severity of his sleep apnea.  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his sleep apnea disability in detail sufficient to allow the Board to make a fully informed determination, including in terms conforming to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); see also Massey v. Brown, 7 Vet. App. 204 (1994).

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board accordingly finds no reason to remand for further examination.    

3.  Remand Compliance

The Board also finds that there was substantial compliance with the July 2011 Board remand directives.  Specifically, the Veteran was sent notice letters upon remand in July 2011 and in August 2011 requesting that he identify all pertinent medical treatment providers who may have additional records.  (He responded, and the identified records were obtained.)  Next, as directed, the Veteran underwent a VA examination in August 2011 to evaluate the severity of his sleep apnea.  The VA examiner did not directly "comment as to whether the Veteran's sleep apnea is manifested by symptoms productive of (1) requiring use of breathing assistance device . . .," as asked by the Board.  However, remand is not necessary in this regard because the private medical records obtained pursuant to the Board's remand adequately address this question.  Remand would be solely to obtain strict compliance, which is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the matter was readjudicated in an April 2012 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268; see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II.  Analysis

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id.

B.  Rating Schedule

The Veteran's disability is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847, regarding Sleep Apnea Syndromes (Obstructive, Central, Mixed).  The rating schedule is as follows:

Chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy
100 
Requires use of breathing assistance device such as continuous airway pressure (CPAP) machine
50 
Persistent day-time hypersomnolence
30 
Asymptomatic but with documented sleep disorder breathing
0

The term "requires" as set forth under the 100 percent and 50 percent criteria of DC 6847 is not specifically defined.  See 38 C.F.R. § 4.97; see also 61 Fed. Reg. 46728, Sept. 5, 1996.  However, where the rating schedule elsewhere uses the term "requires," the term means that a treatment was found by a medical professional to be medically necessary for the condition.  See, e.g., 38 C.F.R. §§ 4.71a, DC 5025 (Elbow replacement (prosthesis), "That require continuous medication for control"); 4.96(d)(iv) (Special provisions regarding evaluation of respiratory conditions, "When outpatient oxygen therapy is required."); 4.104, DC 7000 (Valvular heart disease, "continuous medication required").  Accordingly here, "requires tracheostomy" and "requires use of a breathing assistance device" means that a medical professional found such a device to be medically necessary.  

The Veteran's service-connected disability also encompasses status post uvulopalatopharyngoplasty.  According to Stedman's Medical Dictionary, 27th Edition, this surgery involves surgical resection of unnecessary palatal and oropharyngeal tissue in selected cases of snoring, with or without sleep apnea. The rating schedule does not provide a direct diagnostic code for rating status post uvulopalatopharyngoplasty.  However, reasonably analogous is DC 6521 regarding pharynx, injuries to, see 38 C.F.R. §§ 4.20, 4.27, which sets forth the following rating criteria:

Stricture or obstruction of pharynx or nasopharynx, or; absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or; paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment
50 

In every instance where the schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent disability rating shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. 4.31.


C.  Discussion

1.  From February 8, 2011, to February 17, 2011

From February 8, 2011, to February 17, 2011, the Veteran is currently assigned a 30 percent disability rating.  A higher rating is not assignable under the rating schedule, however, as the evidence does not show a disability picture more nearly approximating the required use of a breathing assistance device such as a CPAP machine, which is necessary to assign the next higher disability rating, 50 percent.  

On February 8, 2011, the Veteran saw a sleep specialist, who recommended a sleep study; also, a "CPAP trial was recommended."  This sleep study was performed on February 10, 2011, and the result of that study was "CPAP/BIPAP titration is recommended," for which a trial was scheduled.  On follow-up the next day, the same sleep specialist discussed his "findings and options" with the Veteran, which included "nasal CPAP."  The Veteran underwent a further sleep study on February 14, 2011, for introduction of the CPAP.  On follow-up with his sleep specialist on February 18, 2011, it was again noted that "CPAP was recommended," and the Veteran was "receptive to the recommendation to initiate its use."  

Because the CPAP was "recommended" for the Veteran, rather than "required" (i.e., found to be medically necessary), the next higher disability rating, 50 percent, is not for assignment.  38 C.F.R. § 4.97, DC 6847.  

Even if assignable, no further monetary award could be made for this limited period of time.  Specifically, any payments to the Veteran at the 50 percent level assigning at any time in February 2011 would, by law, begin on March 1, 2011.  See 38 C.F.R. §  3.31.  Because the Veteran is already assigned a 50 percent rating beginning later in February 2011, no further benefit could accrue to him by virtue of assigning a 50 percent rating earlier in February 2011.  


2.  From February 8, 2011

Beginning from February 8, 2011, the Veteran is assigned a 50 percent disability rating.  

A higher rating is not assignable under the rating schedule as the evidence does not show a disability picture more nearly approximating chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, which is necessary to assign the next higher disability rating, 100 percent.  

a. Chronic Respiratory Failure

The Veteran does not experience chronic respiratory failure.  To the contrary, on follow-up with his sleep specialist, the Veteran reported "feeling much better," and he denied shortness of breath and other respiratory complaints.  Similarly, a private doctor in May 2011 noted that the Veteran had "no complaints."  An August 2011 VA examination confirmed that he has no history of respiratory failure or cor pulmonale.  

b.  Tracheostomy

The evidentiary record also affirmatively shows that a tracheostomy has not been performed and is not required.  

In light of the foregoing, a schedular rating higher than 50 percent is not assignable at any point beginning from February 8, 2011.  See 38 C.F.R. §§ 4.20, 4.27.  

3.  Status Post Uvulopalatopharyngoplasty

The Board has further considered whether a higher or separate rating may be assigned on the basis of the Veteran's status post uvulopalatopharyngoplasty.  The August 2011 VA examiner found that this condition is manifested by elongated palate and absent uvula.  Nonetheless, the August 2011 VA examiner noted that "per [the V]eteran" there was no significant problem from or secondary to the uvulopalatopharyngoplasty (apart from ongoing sleep apnea).  Accordingly, this is considered a part of his sleep apnea, and without any residual effects from this surgery, no higher rating is assignable under DC 6521 or any other potentially alternative diagnostic code.  See 38 C.F.R. § 4.31.  

Overall, in summary, an increased rating in excess of 30 percent from February 8, 2011, to February 17, 2011, or in excess of 50 percent beginning from February 18, 2011, is not warranted under the rating schedule.  "Staged ratings," except as already assigned, are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.

4.  Extraschedular

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Application

Here, the Board finds that neither the first nor second Thun element is satisfied.  The Veteran's sleep apnea is manifested by signs and symptoms involving daytime sleepiness, snoring, restless sleep, and witnessed apneas.  The private medical records show that the Veteran was instructed not to drive when sleepy.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule for sleep apnea.  The Veteran is also shown to have hypertension associated with his sleep apnea.  Because he is separately service-connected for hypertension, he may not be assigned a higher evaluation for sleep apnea on the basis of that disorder.  See Mittleider, 11 Vet. App. at 182.

The Veteran's disability does present symptoms not expressly contemplated by the schedule for rating sleep apnea.  Specifically, an April 2011 treatment record from a sleep specialist notes a history of "cognitive complaints," which earlier notes show to have involved complaints of inattention, memory problems or irritability.  Also, as discussed herein above, he has undergone uvulopalatopharyngoplasty for which a separate rating is not assignable.  His condition is manifested by elongated palate and absent uvula.  

However, no exceptional factors are present.  Notably, the August 2011 VA examination provides a survey of the Veteran's ongoing symptomatology, including the Veteran's report that his condition had "improved" since onset.  Also, the August 2011 VA examiner noted that "per [the V]eteran" there was no significant problem from or secondary to the uvulopalatopharyngoplasty.  The August 2011 VA examiner also documented that there was "also no functional disorder noted" and "[n]o effects" on the Veteran's usual occupation or daily activities.  The VA examiner examination confirms that the Veteran has not been employed during the period of appellate review because he was retired due to age or duration of work.  Accordingly, marked interference with employment is not demonstrated.  

Also, the Veteran does not contend, and the evidence of record does not suggest, that his sleep apnea has caused resulted in any hospitalizations.

For these reasons, even if his disability picture was exceptional or unusual, referral would not be warranted.  See 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 30 percent from February 8, 2011, to February 17, 2011, and a rating higher than 50 percent beginning February 18, 2011, for the service-connected status post uvulopalatopharyngoplasty with obstructive sleep apnea, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


